Citation Nr: 1029352	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that granted service connection and assigned a 10 percent 
disability rating for bilateral hearing loss, effective February 
21, 2006.  The Veteran expressed disagreement with the assigned 
disability rating and perfected a substantive appeal.

In May 2010, the Veteran and his spouse testified at a personal 
hearing over which the undersigned Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans' Claims 
(Court) held that a TDIU claim is part of an increased disability 
rating claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Veteran submitted a February 
2010 Vet Center opinion that he is unable to work due to major 
medical issues.  As such, the issues before the Board are as set 
forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.




REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

Initially, any outstanding VA treatment records should be 
obtained.  In this regard, the Board notes that the Veteran 
receives treatment at the Houston, Texas, VA Medical Center 
(VAMC).   The most recent records are dated in October 2007.  VA 
has a duty to request all available and relevant records from 
federal agencies, including VA medical records.  See 38 C.F.R. 
§ 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(because VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at the 
time a decision is made).  As such, while on remand, any 
outstanding records from the Houston VAMC dated from October 2007 
to the present should be obtained.

The Veteran is service-connected for bilateral hearing loss and 
is currently in receipt of a 10 percent disability rating.  He 
contends that his service-connected hearing loss disability is 
more severe than the currently assigned disability rating and, as 
such, an increased rating is warranted.

The Board finds that a remand is necessary in order to afford the 
Veteran a contemporaneous VA examination so as to determine the 
current nature and severity of his bilateral hearing loss 
disability.  The Veteran was last examined by VA in September 
2008; however, since that time, he has alleged an increase in 
severity of his bilateral hearing loss.  Specifically, in May 
2010 the Veteran testified that his hearing had deteriorated 
since his most recent examination, which is now almost two years 
old.  As such, a remand is necessary in order to schedule the 
Veteran for a VA examination so as to determine the current 
nature and severity of his service- connected bilateral hearing 
loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board observes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  As such, the VA examiner should be requested to comment 
on the functional effects the Veteran experiences as a result of 
his bilateral hearing loss.

In specific regard to the TDIU claim, as noted above, the Veteran 
submitted a February 2010 Vet Center opinion that his 
psychological disorder has adversely impacted his functioning on 
all levels, resulting in both occupational and social impairment.  
The clinical coordinator opined that he is no longer able to 
engage in any form of competitive employment due to major medical 
issues.  In addition, in February 2010, one of the Veteran's 
previous employers indicated that he was no longer employed due 
to his psychiatric and hearing loss disabilities.  In this case, 
the Veteran has raised the issue of entitlement to TDIU at the 
time that he was challenging the assigned disability rating for 
the service-connected bilateral hearing loss.  Therefore, the 
claim of TDIU is part and parcel with the original claim and is 
properly before the Board.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
the appellant's non-service-connected disabilities nor his 
advancing age may be considered.  See 38 C.F.R. § 3.341(a); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Since the record reflects that the Veteran has asserted that his 
is unable to work, the Board will also consider whether referral 
for extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  Such a 
rating can include a total disability rating based on individual 
unemployability.  38 C.F.R. § 4.16.

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected disabilities 
prevent him from securing or following a substantially gainful 
occupation.  As such, the Board must remand this claim for such 
on opinion to be obtained.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any outstanding 
records from the Houston, Texas VA Medical 
Center, dated from October 2007 to the 
present.  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, the RO/AMC should issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  The RO/AMC shall afford the Veteran a VA 
audiological examination in order to 
determine the current nature and severity of 
his bilateral hearing loss.  The examiner 
should review the claims file.  The examiner 
should identify auditory thresholds, in 
decibels, at frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  A Maryland CNC Test should 
also be administered to determine speech 
recognition scores.  The examiner is 
specifically requested to describe the 
functional effects caused by the Veteran's 
bilateral hearing loss.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disability, if any, on his 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

3.  The RO/AMC shall schedule the Veteran for 
an appropriate VA TDIU medical examination or 
examinations, to be conducted by a qualified 
physician, to ascertain whether one or more 
of his service-connected disabilities (PTSD 
with depression, bilateral hearing loss, and 
bilateral tinnitus) have made the Veteran 
incapable of sustaining regular substantially 
gainful employment.  An assessment of the 
Veteran's employment history, educational 
background, and day-to-day functioning should 
be provided.

In forming the opinion, the examiner should 
disregard both the age and the non-service-
connected disabilities of the Veteran.  A 
complete rationale for any opinion expressed 
shall be provided.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above is required.  
If further action is required, it should be 
undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims, to include whether referral 
of this matter for extraschedular 
consideration is warranted.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

